MEMORANDUM **
Godwin Sunday Edukere appeals his jury trial conviction and 33-month sentence for health care fraud, in violation of 18 U.S.C. § 1347. We have jurisdiction pursuant to 28 U.S.C. § 1291.
*197Because Edukere’s contention regarding ineffective assistance of trial counsel is inappropriate for resolution on direct appeal, we decline to review it. See United States v. Daychild, 357 F.3d 1082, 1095 (9th Cir.2004).
We remand the sentence for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc).
CONVICTION AFFIRMED; SENTENCE REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.